BUFFINGTON, Circuit Judge.
The question involved in this case js the special defense of Mattes that he was called as a witness before the grand jury and claims to have been made immune from prosecution on that account.
We find no statute or other warrant for the position that, because Mattes was called and testified before the grand jury in an investigation concerning alleged election frauds, he was thereafter immune from prosecution in a case where he was charged with an offense against the election laws.
The judgment is, therefore, affirmed.